Citation Nr: 9903958	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-36 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating under the 
provisions of 38 C.F.R. § 3.324, for the period from October 
31, 1994, to September 17, 1997.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 1997 when it was remanded for 
additional procedural development.  Such development has been 
accomplished and the veteran's case is once again before the 
Board for appellate review.

When the veteran's appeal was before the Board in 1997, it 
included the issue of entitlement to a compensable disability 
rating for bilateral hearing loss.  This benefit was denied 
by the Board and the veteran was provided with information 
regarding the procedures to be followed if he desired to 
appeal the Board's denial to the Court of Veterans Appeals.  
He did not do so.  Rather, he submitted a statement written 
on a VA Form 9, which is entitled, "Appeal to the Board of 
Veterans' Appeals" in September 1997.  On this form, he 
wrote "This is a substantive appeal," and requested an 
increased rating for bilateral hearing loss along and 
tinnitus.  The RO responded by letter of January 1998, 
informing the veteran that new and material evidence was 
required to reopen a finally-denied claim. 

By rating decision of May 1998, the RO granted a compensable 
rating for tinnitus, denied a compensable rating for 
bilateral hearing loss, and denied entitlement to a 
compensable rating on the basis of multiple, noncompensable, 
service-connected disabilities.  The veteran was notified of 
the decision and provided with a copy of the rating decision 
itself by letter of June 1998.  The RO then issued a 
supplemental statement of the case pertaining solely to the 
issue of entitlement to a compensable rating on the basis of 
multiple, noncompensable, service-connected disabilities.  No 
further correspondence has been received from the veteran, 
although his representative has presented written argument in 
support of the appeal.

As the issues of entitlement to a compensable disability 
rating for bilateral hearing loss and entitlement to an 
increased disability rating for tinnitus have not been 
developed for appellate review, they will be addressed no 
further herein.  The Board observes, however, that a 
claimant's assertion that a disability is greater is 
sufficient to make a claim for an increased rating plausible 
and that new and material evidence is normally not required 
to initiate review of a disability rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 


FINDINGS OF FACT

1.  The veteran has been employed as a truck driver since his 
discharge from service in 1977.

2.  The veteran has not presented evidence tending to show 
that bilateral hearing loss and tinnitus clearly interfered 
with his employability as a truck driver for the period from 
October 31, 1994, to September 17, 1997.


CONCLUSION OF LAW

The claim for entitlement to a compensable disability rating 
under the provisions of 38 C.F.R. § 3.324, for the period 
from October 31, 1994, to September 17, 1997, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of entitlement to a benefit is not sufficient; 
the veteran must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Service connection for bilateral hearing loss and tinnitus 
was granted in June 1995, with noncompensable ratings 
assigned effective October 31, 1994, the date his claim for 
service connection was received.  As discussed above, in May 
1998, the RO granted a compensable rating for tinnitus, 
effective September 18, 1997.  Thus, between October 1994 and 
September 1997 neither of the veteran's service-connected 
disabilities had been determined to be of a compensable 
degree.  Consideration of benefits under 38 C.F.R. § 3.324 is 
predicated on the existence solely of noncompensable service-
connected disabilities.  Butts v. Brown, 5 Vet. App. 532 
(1993).  The veteran's representative argues that there is 
sufficient evidence of record demonstrating that bilateral 
hearing loss and tinnitus interfered with the veteran's 
normal employability during this period of time and that a 
10 percent rating should be provided for the time period when 
no other compensation was applicable.

A review of the evidence of record shows that the veteran 
underwent a VA examination in March 1995 in conjunction with 
his claim for service connection.  The report of the 
examination shows that the veteran indicated he suffered from 
periodic tinnitus, which was loud at times and was activated 
by loud noise.  During audiometric testing conducted the same 
date, the veteran reported bilateral periodic tinnitus, which 
he described as "loud as a whisper."  He characterized the 
severity of the tinnitus as "mild."  

In the statement received in September 1997, the veteran 
indicated that he suffered from constant ringing in his ears 
and that both hearing loss and tinnitus interfered with his 
daily life.

The report of a VA examination conducted in March 1998 shows 
that the veteran reported having been employed as a truck 
driver ever since his discharge from the Navy.  

As described above, a 10 percent disability rating will be 
assigned under the provisions of 38 C.F.R. § 3.324 whenever 
two or more separate permanent service-connected disabilities 
clearly interfere with normal employability.  A review of the 
evidence of record reflecting the period of time between 
October 1994, when service connection was granted, and 
September 1997, when a compensable disability rating was 
assigned to tinnitus, reflects various descriptions of the 
veteran's tinnitus as loud at times, activated by loud noise, 
"loud as a whisper," mild, and constant.  Additionally, the 
veteran asserted upon several different occasions during that 
period that tinnitus and bilateral hearing loss interfered 
with his daily life and daily activities.  These assertions 
are vague and nonspecific, as he does not explain how these 
two disabilities impacted upon his employability.  

Following a review of the evidence pertaining to the time 
frame at issue, the veteran's assertions, and the 
representative's written argument, the Board is of the 
opinion that the veteran has not submitted evidence which 
would tend to support a conclusion that tinnitus and 
bilateral hearing loss clearly interfered with normal 
employability during the time period at issue.  The evidence 
regarding the nature and circumstances of the veteran's 
employment is scanty at best, but it appears that the veteran 
has been employed as a truck driver since his discharge from 
service in 1977.  He has not asserted or submitted any 
evidence showing that tinnitus or hearing loss has interfered 
specifically with his job, or hindered his ability to drive a 
truck in any way.  Because there is no evidence of record 
which would tend to explain how the veteran's tinnitus and 
hearing loss affected his ability to perform his job during 
that time period, the claim must be deemed not well grounded 
and denied.  


ORDER

A compensable disability rating under the provisions of 
38 C.F.R. § 3.324, for the period from October 31, 1994, to 
September 17, 1997, is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)




 Department of Veterans Affairs

